In an action upon a contract for services, order denying defendant’s motion for leave to serve an amended answer reversed on the law and the facts, with ten doUars costs and disbursements, and motion granted, upon condition that the date of issue remain the same; the proposed amended answer to be served within five days from the entry of the order herein. In our opinion, the discretion of the Special Term in denying the defendant’s motion for leave to serve an amended answer was not properly exercised. (Bendan Holding Corporations. Rodner, ante, p. 723.) Lazansky, P. J., Young, Hagarty, CarsweE and Scudder, JJ., concur.